Citation Nr: 1445183	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  12-19 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a higher initial rating (evaluation) in excess of 20 percent disabling for degenerative disc disease of the lumbar spine, status post hemilaminectomy and discectomy with scar (a lumbar spine disability). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from November 1996 to January 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In his June 2012 substantive appeal, the Veteran requested a Board hearing before a member of the Board in Washington, D.C.  The record shows that the Veteran was scheduled for a June 2014 Board hearing, but correspondence received from the Veteran's representative, dated in June 2014, indicated that the Veteran requested that the hearing be canceled and his appeal forwarded for appellate review.  As the Veteran did not request a postponement or subsequently submit a motion for a new hearing, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2013).  
	
In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.
 
An appeal has not been perfected as to the issues of higher initial ratings for right and left lower extremity radiculopathy.  In an April 2013 correspondence to the Veteran accompanying the Supplemental Statement of the Case, the RO informed the Veteran that a formal appeal (VA Form 9) must be filed in order to continue an appeal to the Board.  The Veteran filed a VA Form 9 with respect to the issue of a higher initial rating for a lumbar spine disability.  However, to date, no VA Form 9 has been filed as to the issues of higher initial ratings for right and left lower extremity radiculopathy.   Therefore, these issues are not before the Board.  



FINDING OF FACT

For the entire appeal period, the Veteran's lumbar spine disability manifested pain resulting in no worse than 35 degrees of thoracolumbar forward flexion; it did not manifest ankylosis of the thoracolumbar spine.  


CONCLUSION OF LAW

For the entire appeal period, the criteria for a higher initial evaluation in excess of 20 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237-5243, 4.118, Diagnostic Codes 7800-7805 (2013).     


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Here, as the appeal decided in this decision arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for a lumbar spine disability, no additional notice is required.  The United States Court of Appeals for the Federal Circuit and the United States Court of Appeals for Veterans Claims (Court) have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (interpreting that separate notification is not required for the "downstream" issue of initial rating); 38 C.F.R. § 3.159(b)(3)(i) (2013) (reflecting that there is no duty to provide VCAA notice upon receipt of a notice of disagreement).  

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, post-service VA and private treatment records, VA examination reports from April 2010 and February 2013, and the Veteran's statements.  

As mentioned above, the Veteran was afforded VA examinations in April 2010 and February 2013.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312.  The April 2010 and February 2013 examinations are found to be adequate for ratings purposes of the issue on appeal.  The examiners reviewed the Veteran's medical history and complaints, made clinical observations, and rendered opinions regarding the severity of the disability.  In addition, the examiners addressed the functional impact of the disability upon ordinary conditions of daily life and work.  

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claim. 

Disability Rating Criteria - Laws and Regulations

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§  4.1, 4.2, 4.10 (2013).  

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.  

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  

The Court has emphasized that when assigning a disability rating it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The rating for an orthopedic disability should reflect functional limitation due to pain, which is supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is also as important as limitation of motion, and a part of which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  See 38 C.F.R. § 4.40.  The factors of disability reside in reductions of their normal excursion of movements in different planes.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations.  See 38 C.F.R. § 4.45.  It is the intention of the Rating Schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 303.  

Rating Analysis for a Lumbar Spine Disability

Service connection for a lumbar spine disability was granted in a June 2010 rating decision that assigned a 20 percent evaluation, which gave rise to this appeal.  The Board notes that the current evaluation for the Veteran's lumbar spine disability is under Diagnostic Code 5243 (intervertebral disc syndrome, IVDS).  See 38 C.F.R. § 4.71a.  Diagnostic Code 5243 provides that IVDS is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever methods results in a more favorable rating for the Veteran.  Id. 

The Board notes that the February 2013 VA examination report provides a diagnosis of IVDS, and therefore, Diagnostic Code 5243 is appropriate.  The Veteran's current evaluation is based upon the General Rating Formula for Diseases and Injuries of the Spine.  As such, the Board will first consider entitlement to an initial higher rating under the General Rating Formula for Diseases and Injuries of the Spine and then consider entitlement under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.  

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.  

The relevant evidence for this claim consists of the Veteran's lay statements and the VA examinations dated in April 2010 and February 2013.  Private treatment records note the Veteran's lumbar spine treatment, but do not include detailed information relevant to the lumbar spine disability rating analysis under the applicable rating criteria.  Such evidence is located in the VA examination reports.  

The Board finds that an evaluation in excess of 20 percent is not warranted for the Veteran's lumbar spine disability as forward flexion of the thoracolumbar spine has not been 30 degrees or less at any time during the appeal period.  See 38 C.F.R. § 4.71a.  In the April 2010 VA examination report, forward flexion of the thoracolumbar spine measured 60 degrees.  Pain with movement was noted at the end range of motion.  Repetitive testing was not performed due to the Veteran's reported pain.  In the February 2013 VA examination report, forward flexion of the thoracolumbar spine measured 65 degrees.  Pain with movement was noted beginning at 35 degrees of forward flexion.  There was no additional loss of motion noted with repeated testing.  For these reasons, the Board finds that the Veteran's lumbar spine disability did not manifest forward flexion of the thoracolumbar spine to 30 degrees or less, and a 40 percent rating is not warranted.  See 38 C.F.R. § 4.71a.  

Based on the above, the evidence of record does not establish that the Veteran's lumbar spine disability warrants an evaluation in excess of 20 percent.  The Board has considered whether a higher initial disability rating is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint, in reaching its finding.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202.  The April 2010 VA examination report accounted for additional loss of function due to pain.  While the Veteran reported pain with movement, the onset of pain coincided with the end of movement.  The February 2013 VA examination report also addressed any additional loss of function due to pain and repetitive testing.  Accounting for additional loss of function due to pain, the Veteran demonstrated 35 degrees of forward flexion.  Additionally, the Veteran demonstrated no change in range of motion with repetitive testing.  

The Veteran has reported functional impairments such as decreased sitting, standing and walking tolerance, difficulty bending forward, difficulty performing household chores, and difficulty with stair negotiation.  The DeLuca factors go to additional loss of function caused by limitation of motion due to pain, fatigability, and weakness; however, in this case, for the entire appeal period, even with consideration of pain and fatigability, the limitation of motion is only to a compensable rating of 20 percent.  As such, for the entire period on appeal, the Veteran is already receiving the appropriate compensation for the extent of the limited motion, pain, and functional impairment based on the DeLuca factors derived from 38 C.F.R. §§ 4.40, 4.45, 4.59.  

The Board next finds that an evaluation in excess of 20 percent is not warranted for the Veteran's lumbar spine disability as favorable ankylosis of the entire thoracolumbar spine has not been shown.  See 38 C.F.R. § 4.71a.  Note (5) provides that for VA compensation purposes, favorable ankylosis is the fixation of a spinal segment in a neutral position (zero degrees).  Id.  Both the April 2010 and the February 2013 VA examination reports document thoracolumbar motion in all planes greater than zero degrees; therefore, favorable ankylosis of the entire thoracolumbar spinal segment is not shown.  For these reasons, the Board finds that the Veteran's lumbar spine disability did not manifest favorable ankylosis, and a 40 percent rating is not warranted.  See 38 C.F.R. § 4.71a.  

The Board further finds that the Veteran has not been diagnosed with unfavorable ankylosis of the thoracolumbar spine at any time during the appeal period.  As the Veteran has not been diagnosed with unfavorable ankylosis, either of the thoracolumbar region or of the entire spinal column, a rating under the General Rating Formula for Diseases and Injuries of the Spine of 50 percent or higher is not warranted.  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week, but less than two weeks, during the past 12 months.  A 20 percent evaluation requires incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months.  A 40 percent evaluation requires incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12 months.  A 60 percent evaluation requires incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

In this case, the April 2010 and February 2013 VA examination reports indicate that the Veteran reported no incapacitating episodes within the preceding 12 months.  For these reasons, the Board finds that the Veteran's lumbar spine disability did not manifest incapacitating episodes having a total duration of at least four weeks, and a 40 percent rating or higher is not warranted.  See 38 C.F.R. § 4.71a.  

In addition to the considerations above, the Board has considered application of additional Diagnostic Codes that are raised by the evidence of record.  Schafrath, 1 Vet. App. 589.  The Board notes that the Veteran's service-connected lumbar spine disability includes consideration of a post-surgical scar.  In evaluating the Veteran's appeal, the Board has considered the appropriateness of a separate compensable rating for the Veteran's scar; however, the Board finds that no separate rating is warranted.  See Schafrath, 1 Vet. App. 589.  Scars are rated under Diagnostic Codes 7800, 7801, 7802, 7804, and 7805, depending on their location, quality, and associated symptomatology.  See 38 C.F.R. § 4.118.  Diagnostic Code 7800 is reserved for scars of the head, face, or neck.  Diagnostic Code 7801 is reserved for deep, nonlinear scars not of the head, face, or neck.  Diagnostic Code 7802 is reserved for superficial, nonlinear scars not of the head, face, or neck.  Diagnostic Code 7804 is reserved for unstable or painful scars.  Diagnostic Code 7805 is reserved for all other scars (including linear scars) and directs that these scars should be rated on the limitation of function of the affected body part.  Id. 

The April 2010 VA examination report indicated that the Veteran's scar was located on the posterior trunk in the central lumbar region, and was superficial and linear in nature.  The VA examiner noted the scar was not painful upon examination and did not result in a limitation in function.  The February 2013 VA examination report also indicated that the Veteran's scar was located on the posterior trunk and was linear in nature.  The VA examiner noted the scar was not painful nor unstable upon examination and did not result in a limitation in function.  As the Veteran's scar has been consistently described as linear, non-painful, stable, and located on the Veteran's posterior trunk, Diagnostic Codes 7800, 7801, 7802, and 7804 are not applicable.  In addition, as both VA examiners have indicated that the Veteran's scar does not result in a limitation of function, Diagnostic Code 7805 is not for application.  For these reasons, the Board finds that a separate rating for the Veteran's scar is not warranted.  See 38 C.F.R. § 4.118.  

The Board also notes that diagnostic imaging reports during the appeal period have documented degenerative changes of the Veteran's lumbar spine, to include degenerative endplate changes and degenerative disc disease at the L5-S1 spinal level; however, the record does not contain a diagnosis of arthritis.  Regardless, the Board has considered application of Diagnostic Codes 5003 and 5010, which govern arthritis disabilities.  See 38 C.F.R. § 4.71a; see also Schafrath, 1 Vet. App. 589.  However, Diagnostic Codes 5003 and 5010 are only applicable if the disability is not to be rated on the basis of limitation of motion.  In this case, as the Veteran's lumbar spine disability is currently rated at 20 percent based on a limitation of motion, Diagnostic Codes 5003 and 5010 are not for application.  Furthermore, the maximum rating otherwise allowed for arthritis in the absence of limitation of motion is 20 percent.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  For these reasons, the Board finds that a rating for degenerative arthritis of the Veteran's lumbar spine is not warranted.  Id. 

After a review of all the evidence, lay and medical, the Board finds that the preponderance of the evidence weighs against the assignment of a higher initial evaluation in excess of 20 percent for a lumbar spine disability.  Even considering additional limitation of motion or function of the lumbar spine due to pain or other symptoms, such as weakness, fatigability, or incoordination (see 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), the evidence still does not show that the Veteran's lumbar spine disability more nearly approximates the criteria for a higher disability rating at 40 percent.  Such factors that may additionally limit motion and function were considered and assessed by the VA examiners.  A diagnosis of ankylosis of the spine has not been demonstrated, and no incapacitating episodes associated with IVDS have been reported.  Further, the Board does not find evidence that the initial rating assigned for the Veteran's lumbar spine disability should be higher for any other separate period based on the facts found during the appeal period.  As such, a higher initial evaluation in excess of 20 percent for the service-connected lumbar spine disability is not warranted.  38 C.F.R. §§ 4.3, 4.7; see Fenderson, 12 Vet. App. at 126.    

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's lumbar spine disability are specifically contemplated by the schedular rating criteria (Diagnostic Code 5243, 38 C.F.R. § 4.71a), and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for ratings based on limitation of motion, including due to pain and other orthopedic factors, such as fatigability, which are part of the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca at 202.  

In this case, considering the lay and medical evidence, the Veteran's lumbar spine disability has been manifested by a limitation of motion of the thoracolumbar spine to, at worst, 35 degrees of forward flexion.  The Veteran's lumbar spine disability did not manifest ankylosis or incapacitating episodes associated with IVDS.  The schedular rating criteria specifically allow for different ratings based on the severity of the limitations of motion of the spine.  The Board has additionally considered ratings under alternate schedular rating criteria as discussed above.  See 38 C.F.R. § 4.20 (schedular rating criteria provide for rating by analogy based on similar functions, anatomical location, and symptomatology).  

The Board further considered the Veteran's functional limitations of difficulty bending forward, difficulty with stair negotiation, difficulty performing household chores, and limitations in sitting, standing and walking.  The Rating Schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155 (2013).  "Generally, the degrees of disability specified [in the Rating Schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2013).  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms while sitting, standing, and walking, on his occupation and daily life.  In the absence of exceptional factors associated with the Veteran's lumbar spine disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

Moreover, the Board has considered whether the issue of entitlement to a total disability based on individual employability due to service-connected disabilities (TDIU) was reasonably raised by the record in this case.  Neither the Veteran nor the evidence suggests unemployability due to the service-connected lumbar spine disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Further, neither the Veteran nor the evidence suggests unemployability due to the Veteran's other service-connected disabilities.  While the April 2010 and February 2013 VA examination reports indicate that the Veteran experienced increased pain while working due to prolonged sitting and standing, there is no indication that his symptoms render him unable to work.  Therefore, as the issue of TDIU is not reasonably raised by the record, it is not part of the rating appeal. 


ORDER

A higher initial rating in excess of 20 percent for a lumbar spine disability is denied. 



____________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


